Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 1 of 19 PageID #: 178



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
JUSTIN NIXON,
                                                          MEMORANDUM & ORDER
                              Plaintiff,                  20-CV-1819(JS)(SIL)
            -against-

INQUISITR LTD.,

                         Defendant.
------------------------------------X

APPEARANCES
For Plaintiff:          Richard Liebowitz, Esq.
                        Liebowitz Law Firm, PLLC
                        11 Sunrise Plaza, Suite 305
                        Valley Stream, New York 11580

                        James H. Freeman, Esq.
                        Liebowitz Law Firm, PLLC
                        1333A North Avenue, Suite 762
                        New Rochelle, New York 10804

For Defendant:          Nolan Keith     Klein, Esq.
                        Law Offices     of Nolan Klein, P.A.
                        5550 Glades     Road, Suite 500
                        Boca Raton,     Florida 33431

SEYBERT, District Judge:

            Plaintiff    Justin   Nixon    (“Plaintiff”)        commenced     this

action    against     defendant     Inquisitr        Ltd.      (“Defendant”     or

“Inquisitr”) asserting a claim for copyright infringement under

the Copyright Act, 17 U.S.C. § 101.             Pending before the Court is

Defendant’s    motion    to   dismiss     based    on     a   lack   of   personal

jurisdiction    under   Federal    Rule    of     Civil   Procedure       12(b)(2).

(Mot., ECF No. 19.)      Plaintiff opposes the motion and requests the

opportunity to conduct jurisdictional discovery.                 (Pl. Opp., ECF
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 2 of 19 PageID #: 179



No. 20.)    For the reasons set forth below, Plaintiff’s request for

limited discovery is denied and Defendant’s Motion is GRANTED.

                                 BACKGROUND 1

I.    Factual History

            Plaintiff is a professional photographer with a usual

place of business located at 806 Fig Tree Lane, Brandon, Florida

33511.   (Am. Compl. ¶ 5, ECF No. 13.)          Plaintiff took a photograph

of the rapper Lil Wayne (the “Photograph”) and registered it with

the   United   States   Copyright    Office.       (Id.    ¶¶   15-17.)         The

Photograph’s Copyright Registration Number is VA 2-180-735, and

Plaintiff is the sole owner of the Photograph.             (Id. ¶¶ 16-17.)

            Defendant       owns      and       operates        the         website

www.inquisitr.com (the “Website”).          (Am. Compl. ¶ 8.)         On December

19, 2017, Defendant published an article (the “Article”) on its

Website entitled Rick Ross Questions Birdman’s Net Worth After

Cash Money Boss Defaults On $12 Million Loan. (Id. ¶ 18.) Embedded

in the Article was an Instagram link that displayed the Photograph.

(Ex. C, ECF No. 13-3, attached to Am. Compl.)            The Article featured

the   Photograph,    though    Defendant    did    not    license      or   obtain

permission from Plaintiff to publish the Photograph on the Website.

(Id. ¶ 19.)




1  The following facts are drawn from the Amended Complaint and
the parties’ submissions.



                                      2
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 3 of 19 PageID #: 180



                 Plaintiff alleges, upon information and belief, that

this   Court       has   personal     jurisdiction   over   Defendant    “because

Defendant resides and/or transacts business in New York.”                   (Am.

Compl.   ¶       3.)     He   makes   the   following   allegations     regarding

jurisdiction:

             •   The Website uses the English language and a
                 “.com” domain name “(which is based in the
                 United States)” (Am. Compl. ¶ 10);

             •   Defendant “publishes news content that is
                 directed to audiences within this State and
                 Judicial   District”   on   such   topics   as
                 “Jennifer   Lopez,   Rush   Limbaugh,   Hailey
                 Baldwin, the NBA, and WWE -– all of which are
                 United    States-based     celebrities     and
                 organizations,” (id. ¶ 11); and

             •   Defendant “has previously been sued within
                 this Judicial District and has resolved such
                 disputes” (id. ¶ 14).

The Amended Complaint further contains allegations, all made upon

information and belief, that:

         •       Defendant maintains its principal place of
                 business in Brooklyn, New York. (Am. Compl.
                 ¶ 6.)     In support of this allegation,
                 Plaintiff attaches a screenshot from the
                 website    glassdoor.com   indicating   that
                 Inquisitr’s Headquarters is in Brooklyn, New
                 York. (Id., Ex. A.)

         •       Defendant’s Chief Executive Officer, Dominick
                 Miserandino   (“Miserandino”),   resides   in
                 Oceanside, New York. (Id. ¶ 7.)

         •       Defendant “employed and/or contracted with
                 individuals who reside within this Judicial
                 District for the purpose of operating,


                                            3
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 4 of 19 PageID #: 181



             managing, and supervising the photographic
             content uploaded to the Website, including the
             infringing content at issue in this case.”
             (Id. ¶ 9.);

         •   Defendant   “received   a   financial  benefit
             attributable   to   the   infringing  activity
             described herein as a result of transacting
             business in this State and within this
             Judicial District.” (Id. ¶ 12.) and

         •   Defendant’s primary server is located in New
             York. (Id. ¶ 13.)

II.   Procedural History

             Plaintiff   commenced    this   action   on   April   15,   2020,

stating a single claim of copyright infringement under 17 U.S.C.

§§ 106 and 501.      After being served with a motion to dismiss by

Defendant, on June 16, 2020 (see ECF No. 9), Plaintiff filed the

Amended Complaint, which added the jurisdictional allegations set

forth above. 2   Currently before the Court is Defendant’s motion to

dismiss the Amended Complaint pursuant to Rule 12(b)(2) for lack

of personal jurisdiction.




2 By Order dated June 26, 2020, a court in the Southern District
of New York, in another copyright infringement case, imposed
sanctions against Plaintiff’s counsel Richard Liebowitz and also
ordered him to file a copy of that Order in all currently pending
cases. See Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368,
2020 WL 3483661, at *2 (S.D.N.Y. June 26, 2020), aff’d sub nom.
Liebowitz v. Bandshell Artist Mgmt., No. 20-2304-CV, 2021 WL
3118938, at *1 (2d Cir. July 23, 2021). Mr. Liebowitz has complied
with that directive in this case. (See ECF No. 16.)


                                      4
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 5 of 19 PageID #: 182



              In support of its motion, Defendant has provided an

affidavit     from    Daniel    Treisman,       the    “Director    and    owner”   of

Inquisitr, by which Defendant contends that it is an Israeli

limited company, incorporated in Israel without any real estate,

offices, mailing addresses, telephone numbers or bank accounts in

the State of New York. (Treisman Aff., ECF No. 19-3.) In response,

Plaintiff argues that jurisdictional discovery is warranted to

show whether Defendant has substantial ties with employees and/or

third-party contractors in New York.

                                 LEGAL STANDARDS

I.     Rule 12(b)(2)

              To survive a motion to dismiss at the pleading stage

“for lack of personal jurisdiction, a plaintiff must make a prima

facie showing that jurisdiction exists.”                Eades v. Kennedy, PC Law

Offices, 799 F.3d 161, 167-68 (2d Cir. 2015) (citation omitted);

see also Penguin Grp. (USA) Inc. v. Am. Buddha (“Penguin I”), 609

F.3d 30, 35 (2d Cir. 2010) (“A plaintiff bears the burden of

demonstrating        personal    jurisdiction         over   a   person    or   entity

against whom it seeks to bring suit.” (citation omitted)).                          “A

prima facie showing of jurisdiction does not mean that plaintiff

must   show    only    some     evidence       that   defendant    is     subject   to

jurisdiction; it means that plaintiff must plead facts which, if

true, are sufficient in themselves to establish jurisdiction.”

Tamam v. Fransabank Sal, 677 F. Supp. 2d 720, 725 (S.D.N.Y. 2010)


                                           5
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 6 of 19 PageID #: 183



(internal quotation marks and citation omitted).              As a result, “a

complaint will survive a motion to dismiss for want of personal

jurisdiction    so   long    as   its   allegations,   taken   as    true,   are

‘legally sufficient allegations of jurisdiction.’”                  Troma Ent.,

Inc. v. Centennial Pictures Inc., 729 F.3d 215, 217 (2d Cir. 2013)

(quoting Penguin I, 609 F.3d at 35).

            “In evaluating whether the requisite showing has been

made, the Court must construe the pleadings and any supporting

materials in the light most favorable to the plaintiffs.”                Hillel

v. Obvio Health USA, Inc., No. 20-CV-4647, 2021 WL 229967, at *3

(S.D.N.Y. Jan. 21, 2021) (internal quotation marks and citation

omitted).      “The Court will not, however, ‘draw argumentative

inferences in the plaintiff’s favor’ or ‘accept as true a legal

conclusion couched as a factual allegation.’”           Id.    (quoting In re

Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir.

2013); see also Bracken v. MH Pillars Inc., No. 15-CV-7302, 2016

WL 7496735, at *2 (S.D.N.Y. Dec. 29, 2016)(“conclusory non-fact-

specific jurisdictional allegations or a legal conclusion couched

as a factual allegation will not establish a prima facie showing

of jurisdiction” (citation omitted)).

            Under    the    plausibility    standard   in   civil    cases, 3   a

plaintiff is not prevented from pleading facts upon information


3 See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007).

                                        6
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 7 of 19 PageID #: 184



and belief “where the facts are peculiarly within the possession

and control of the defendant,” or “where the belief is based on

factual    information    that   makes    the   inference   of     culpability

plausible.”     Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d

Cir.   2010)    (citations    omitted).         “However,   even    in    those

circumstances, the plaintiff still bears the burden of alleging

the facts upon which her or his belief is founded.”                Minnie Rose

LLC v. Yu, 169 F. Supp. 3d 504, 517 (S.D.N.Y. 2016) (internal

quotation marks, alteration, and citation omitted); see also Guo

Jin v. EBI, Inc., No. 05-CV-4201, 2008 WL 896192, at *2 (E.D.N.Y.

Mar. 31, 2008) (“Conclusory allegations showing the presence of

jurisdiction, particularly those stated only upon ‘information and

belief,’ are insufficient to establish that the court has personal

jurisdiction over the defendant.” (internal quotation marks and

citation omitted)).

            A determination that a court has personal jurisdiction

over a defendant requires two findings.             First, the court must

determine whether the laws of New York provide for jurisdiction.

If they do, then the court must determine whether the exercise of

jurisdiction     comports    with   the   federal    requirements        of   due

process.    See Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d

158, 163-64 (2d Cir. 2010).

            When addressing the question of jurisdiction, the Court

may consider matters beyond the face of the complaint. See Lugones


                                      7
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 8 of 19 PageID #: 185



v. Pete & Gerry’s Organic, LLC, 440 F. Supp. 3d 226, 234 (S.D.N.Y.

2020) (“Where a court does not hold an evidentiary hearing on the

jurisdictional question, it may, nevertheless, consider matters

outside the pleadings.” (citation omitted)).            In this context, the

court “has considerable procedural leeway.              It may determine the

motion on the basis of affidavits alone; or it may permit discovery

in aid of the motion; or it may conduct an evidentiary hearing on

the merits of the motion.”           Dorchester Fin. Sec., Inc. v. Banco

BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (citation omitted).

II.    Personal Jurisdiction in New York

            Plaintiff    suggests      that   Defendant    is   amenable     to

jurisdiction under sections 301 and 302 (a)(1) of New York’s Civil

Practice Law and Rules (“CPLR”).           Under section 301, “a court in

New York may exercise general jurisdiction over an out-of-state

defendant if the defendant ‘engaged in continuous, permanent, and

substantial activity in New York.’”           George Moundreas & Co SA v.

Jinhai Intelligent Mfg. Co., No. 20-CV-2626, 2021 WL 168930, at *4

(S.D.N.Y. Jan. 18, 2021) (quoting Wiwa v. Royal Dutch Petroleum

Co., 226 F.3d 88, 95 (2d Cir. 2000)).             “The paradigmatic forums

where a corporate defendant is essentially at home are ‘where it

is    incorporated’    and   where    it   ‘has   its   principal    place   of

business.’”     Kerman v. InterContinental Hotels Grp. Res. LLC, No.

20-CV-1085, 2021 WL 930253, at *5 (E.D.N.Y. Mar. 11, 2021) (quoting

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)).                    “[G]eneral


                                       8
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 9 of 19 PageID #: 186



jurisdiction extends beyond an entity’s state of incorporation and

principal place of business only in the exceptional case where its

contacts with another forum are so substantial as to render it ‘at

home’ in that state.”        Sonera Holding B.V. v. Cukurova Holding

A.S., 750 F.3d 221, 223 (2d Cir. 2014).

            New York’s long arm statute allows a New York court to

exercise specific personal jurisdiction over any non-domiciliary

who, inter alia, “transacts any business within the state or

contracts anywhere to supply goods or services in the state. . . .”

See N.Y. C.P.L.R. § 302(a)(1). 4          “To determine the existence of

jurisdiction     under    section   302(a)(1),     a   court   must    decide

(1) whether the defendant ‘transacts any business’ in New York

and, if so, (2) whether this cause of action ‘aris[es] from’ such

a business transaction.”       Best Van Lines, Inc. v. Walker, 490 F.3d

239, 246 (2d Cir. 2007).       A party’s “[p]urposeful availment is the

overriding criterion necessary to establish personal jurisdiction

pursuant to § 302(a)(1), and requires more than random, fortuitous,

or attenuated contacts.”         Philpot v. Kos Media LLC, No. 16-CV-

1523, 2017 WL 2270248, at *9 (S.D.N.Y. Apr. 21, 2017) (internal




4 Plaintiff does not invoke section 302(a)(3), which, in copyright
infringement cases, would allow a court to exercise personal
jurisdiction over a non-domiciliary defendant only where the
copyright holder is located in New York. See Penguin Grp. (USA)
Inc. v. Am. Buddha, 16 N.Y.3d 295, 302, 946 N.E.2d 159, 921
N.Y.S.2d 171 (N.Y. 2011).

                                      9
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 10 of 19 PageID #: 187



quotation marks and citation omitted), report and recommendation

adopted, 2017 WL 2269531 (S.D.N.Y. May 23, 2017).

                                     DISCUSSION

I.    General Jurisdiction under New York law

            In asserting general jurisdiction over Defendant under

section 301, Plaintiff alleges, upon information and belief, that

Defendant’s principal place of business is in Brooklyn, New York,

an   allegation       that    relies   upon     a    webpage   from   the    website

glassdoor.com indicating that Inquisitr’s “Headquarters” is in

Brooklyn, New York.          (Ex. A, ECF No. 13-1. attached to Am. Compl.)

Defendant has submitted Treisman’s sworn affidavit stating that

Inquisitr is an Israeli limited company incorporated in Israel,

and that he does not operate an office, maintain a mailing address

or phone number, or have any bank accounts in the United States,

including in New York.          (Treisman Aff. ¶ 3.)

            The Glassdoor website submitted by Plaintiff constitutes

hearsay and is not admissible as support for his claim.                    See, e.g.,

Miami Prods. & Chem. Co. v. Olin Corp., 449 F. Supp. 3d 136, 179

(W.D.N.Y.     2020)     (“[D]ocuments         from    the    third-party     website

submitted by Plaintiffs are inadmissible hearsay, and [the Court]

does not consider them for purposes of the personal jurisdiction

analysis.”); DeLorenzo v. Ricketts & Assocs., Ltd., No. 15-CV-

2506, 2017 WL 4277177, at *7 n.13 (S.D.N.Y. Sept. 25, 2017)

(“Plaintiff     may    not    rely   on   a    LinkedIn     profile   to   establish


                                          10
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 11 of 19 PageID #: 188



jurisdiction, as such an online profile is hearsay and does not

qualify as admissible evidence.”), aff’d sub nom. DeLorenzo v.

Viceroy Hotel Grp., LLC, 757 F. App’x 6 (2d Cir. 2018).                   Plaintiff

has   alleged    no   facts   to    support        a   plausible   inference    that

Defendant is “at home” in New York, nor has he provided any

admissible      evidence   to      rebut        Treisman’s   affidavit.        Thus,

Plaintiff’s assertion that Defendant’s principal place of business

is in Brooklyn, New York is a legal conclusion couched as a factual

allegation and does not make a prima facie showing that general

jurisdiction exists.

II.   Specific Jurisdiction under New York law

            Plaintiff also contends that this Court has specific

jurisdiction over the Defendant pursuant to section 302(a)(1).

The first prong of that statute requires that the out-of-state

defendant either transact business within New York or contract to

supply goods or services in the state.

            Where a non-domiciliary is sued in New York based on its

operation of a website, specific inquiries are warranted. “Because

websites are generally speaking, equally accessible everywhere,

the mere availability of the site to users in New York, standing

alone, does not amount to transacting business in the state for

purposes of section 302(a).”          Royalty Network Inc. v. Dishant.com,

LLC, 638 F Supp. 2d 410, 418 (S.D.N.Y. 2009) (internal quotation

marks and citation omitted). “When analyzing whether a defendant’s


                                           11
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 12 of 19 PageID #: 189



internet       activity    rises      to   the   level   of    purposeful    activity

sufficient to satisfy Section 302(a)(1), courts apply a ‘sliding

scale’ test based on the level of a website’s interactivity.”

Audiovox Corp. v. S. China Enter., Inc., No. 11-CV-5142, 2012 WL

3061518, at *3 (E.D.N.Y. July 26, 2012).                  Accordingly, the issue

is     where      a   particular      website     lies   on     the   “spectrum   of

interactivity,” Royalty Network, 638 F. Supp. 2d at 418, ranging

from passive websites “which merely make information available to

viewers,” Philpot, 2017 WL 2270248, at *10, to fully interactive

websites, “which are used to purposefully sell goods or services

in New York, or charge membership fees to registered users in New

York.”      Id.

               The    Amended     Complaint      is   devoid    of    any   plausible

allegation        that    moves       Inquisitr’s     website     anywhere    beyond

“passive” on the spectrum.                 Plaintiff alleges that the Website

provides news content to its viewers, including those in New York.

(Am. Compl. ¶ 11.).             Such passive websites have “been analogized

to     an   advertisement        in    a   nationally-available        magazine   or

newspaper, and [do] not without more justify the exercise of

jurisdiction over the defendant.”                Citigroup Inc. v. City Holding

Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y. 2000).

               Beyond the conclusory and unsupported allegation that,

upon    information       and    belief,     Defendant    “received     a   financial

benefit attributable to the infringing activity” (Am. Comp. ¶ 12),


                                            12
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 13 of 19 PageID #: 190



there is no suggestion of any commercial activity conducted through

the Website.      Plaintiff does not allege that Inquisitr’s viewers

are required to pay to access the content or that they can purchase

goods or services via the Website.         A website that merely provides

information does not purposefully avail itself of the privilege of

conducting business activities in the state.                See, e.g., ISI

Brands, Inc. v. KCC Int’l, Inc., 458 F. Supp. 2d 81, 86 (E.D.N.Y.

2006) (“Internet websites that are not of a commercial nature and

do not permit the purchase of products on-line are not sufficient

to confer personal jurisdiction pursuant to section 302(a)(1).”);

Aqua Prods., Inc. v. Smartpool, Inc., No. 04–CV–5492, 2005 WL

1994013, at *5 (S.D.N.Y. Aug. 18, 2005) (“Passive websites which

primarily make information available to viewers, but do not permit

an exchange of information, fail to justify the exercise specific

jurisdiction over a non-domiciliary.”).           Even a broad reading of

the allegation construing “financial benefit” to mean “commercial”

activity is unavailing in light of the complete lack of any factual

support rendering the allegation plausible.            See Savage Universal

Corp. v. Grazier Constr., Inc., No. 04-CV-1089, 2004 WL 1824102,

at *9 (S.D.N.Y. Aug. 13, 2004) (“It stretches the meaning of

‘transacting      business’     to   subject     defendants     to   personal

jurisdiction in any state merely for operating a website, however

commercial in nature, that is capable of reaching customers in




                                      13
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 14 of 19 PageID #: 191



that state, without some evidence or allegation that commercial

activity in that state actually occurred.”).

              Plaintiff points to other allegations that he claims

support a prima facie showing that Defendant transacted business

in New York.     He clearly relies upon Defendant’s relationship with

Miserandino,     a   New      York    resident,    to    suggest    that    Defendant

transacts business in the state, but his allegation and arguments

are   inadequate     to    the   task.      The    allegation       in    the   Amended

Complaint, made upon information and belief, simply identifies

Miserandino as Inquisitr’s Chief Executive Officer without any

factual basis for that belief.              (See Am. Compl. ¶ 7.)           Plaintiff

in his opposition papers again fails to articulate any basis for

this allegation; to the contrary, those papers walk back the

allegation in the Amended Complaint, describing Miserandino only

as a “senior-level executive.”             (Pl. Opp. at 7.)

              Defendant states that Miserandino is not an employee or

owner    of   Inquisitr,       but    rather     works   for   Dysleximedia,       LLC

(“Dysleximedia”),         a    third-party        contractor       of    Inquisitr’s.

(Treisman     Aff.   ¶ 4.)           Plaintiff    has    seized    upon    Treisman’s

statement that Inquisitr contracted with Dysleximedia “to provide

a number of services including operational and executive support

service” (id.) and jumps to the conclusion that the contract was

“to upload photographic content to the Website within this Judicial

District.”      (Pl. Opp. at 13.)           Plaintiff presents no basis for


                                           14
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 15 of 19 PageID #: 192



this inference, and “[t]he mere fact that a defendant purchases

goods or services from New York does not mean that it is doing

business here.”       Arbitron Co. v. E.W. Scripps, Inc., 559 F. Supp.

400, 403 (S.D.N.Y. 1983); see also Frummer v. Hilton Hotels Int’l,

Inc., 19 N.Y.2d 533, 537, 281 N.Y.S.2d 41, 227 N.E.2d 533 (1967)

(jurisdiction may be established through an agent if the agent

“does all the business which [Defendant] could do were it here by

its own officials.")).

            Even assuming arguendo that Plaintiff had successfully

alleged that Inquisitr transacted business in New York, either

through the allegations regarding Defendant’s financial gain or by

Dysleximedia’s performance of services for Defendant in New York,

the Amended        Complaint   fails   to    satisfy   the   second     prong   for

specific jurisdiction under section 302(a)(1) -- that the specific

cause of action asserted arose out of the party’s transaction of

business in New York.          In other words, Plaintiff must plausibly

allege that the infringing publication of the Photograph took place

in   New   York,    involved   Defendant’s     personnel     in   New   York,   or

“otherwise arose out of any of its activities in New York.”

Philpot, 2017 WL 2270248, at *9.               He has failed to meet that

burden.

            Plaintiff     alleges      two    facts    regarding      Defendant’s

alleged infringement: (1) that Defendant ran an article on its

Website that featured the Photograph (Am. Compl. ¶ 18) and (2) that


                                        15
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 16 of 19 PageID #: 193



Defendant did not license the Photograph from Plaintiff, nor did

it have his permission or consent to publish it (id. ¶ 19).                               He

does not plausibly claim that the infringing conduct occurred in

New York, but rather makes the conclusory allegation that “the

operative facts which form the basis of Plaintiffs claim from [sic]

copyright infringement occurred in the State of New York.”                               (Id.

¶ 20.)      Plaintiff again fails to provide any hint whatsoever

regarding the source of his “information and belief” offered in

support of this allegation.

            In    opposition        to   the     motion,     Plaintiff          argues   that

Defendant        “employed      and/or         contracted”          with        unspecified

individuals      in   this    District      “for       the   purpose       of    operating,

managing, and supervising the photographic content uploaded to the

Website, including the infringing content at issue in this case.”

(Pl. Opp. at 7-8 (citing Am. Compl. ¶ 9.))                         Again, he gives no

factual support or context for this statement.                           Absent factual

information that makes the inference of culpability plausible, his

suggestion that the Photograph was uploaded from New York is

insufficient to satisfy Plaintiff’s burden.

            Moreover,        even    assuming      that      one    of   Dysleximedia’s

“operational”      services     was      the     uploading     of    material       to   the

Website, that company’s relationship with Inquisitr did not begin

until March 2018, a few months after the publication of the

Photograph    that    forms     the      basis    of    Plaintiff’s        claim.        (See


                                           16
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 17 of 19 PageID #: 194



Treisman Aff. ¶ 4.)        Thus, Dysleximedia employees could not have

been involved with the particular transaction at issue here and

the second prong of section 302(a)(1) is not satisfied.

            After construing the record in the light most favorable

to Plaintiff, the Court finds that he has not made the requisite

prima    facie   showing    of    either    general   or   specific   personal

jurisdiction over Defendant. 5

III. Plaintiff’s Request for Jurisdictional Discovery

            In this Circuit, it is well settled that “even where

plaintiff     has   not    made   a   prima   facie   showing   of    personal

jurisdiction, a court may still order discovery, in its discretion,

when it concludes that the plaintiff may be able to establish

jurisdiction if given the opportunity to develop a full factual

record.”     Leon v. Shmukler, 992 F. Supp. 2d 179, 194 (E.D.N.Y.

2014) (citations omitted).         Jurisdictional discovery is warranted

only “where the plaintiff has made a threshold showing that there

is some basis for the assertion of jurisdiction[,] facts that would

support a colorable claim of jurisdiction.”            Id. at 195 (internal

quotation marks and citation omitted; alteration in original); see




5 As the Court finds that there is no specific jurisdiction under
New York law on the facts alleged, it need not address whether the
exercise of personal jurisdiction over Defendant would satisfy the
constitutional requirements of due process. See generally Penguin
I, 609 F.3d at 35 (“[A]nalysis under Due Process principles is not
necessary unless there is long-arm jurisdiction under the
applicable state statute.”).

                                       17
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 18 of 19 PageID #: 195



also Molchatsky v. United States, 778 F Supp. 2d 421, 438 (S.D.N.Y.

2011) (“A party seeking jurisdictional discovery, like a party

seeking other kinds of discovery, bears the burden of showing

necessity.”), aff’d 713 F.3d 159 (2d Cir. 2013).

               Plaintiff requests the opportunity to conduct discovery

“to   meaningfully       examine   the       contractual      relationship       between

Defendant and residents of the forum state as it relates to the

infringement in question.”           (Pl. Opp. at 15.)          While Plaintiff may

not be in full possession of the facts relating to the relationship

between Inquisitr and Dysleximedia or Miserandino, Plaintiff has

utterly    failed    to    provide      any       factual    basis   to   support   the

allegations he has made.             A plaintiff cannot open the doors to

discovery      simply     by   filing    a    complaint       replete     with    broad,

conclusory, allegations about what might be, without providing any

factual basis for those allegations or articulating how he came to

formulate them.         To permit discovery in that situation turns the

process on its head and would merely encourage the filing of

complaints filled with “guesses” disguised as allegations.

               In addition, as to Dysleximedia, further discovery is

unnecessary.      Jurisdictional        discovery       is    not    warranted     where

defendant “submits an affidavit that provides all the necessary

facts    and    answers    all   the    questions       regarding     jurisdiction.”

A.W.L.I. Grp., Inc. v. Amber Freight Shipping Lines, 828 F. Supp.

2d 557, 575 (E.D.N.Y. 2011).              Defendant has, through Treisman’s


                                             18
Case 2:20-cv-01819-JS-SIL Document 25 Filed 08/17/21 Page 19 of 19 PageID #: 196



sworn     affidavit,      established        that     any   relationship   with

Dysleximedia commenced after publication of the Photograph.                  As

discussed supra, the conduct forming the basis of Plaintiff’s

copyright infringement claim predates Defendant’s relationship

with Dysleximedia and thus the publication at issue did not arise

from    any   acts   by   the   third-party         contractor.   Accordingly,

discovery into the nature of the relationship between the entities

would not assist Plaintiff in establishing jurisdiction.

              In an exercise of its discretion, the Court declines to

grant Plaintiff’s request for jurisdictional discovery.

                                  CONCLUSION

              For the foregoing reasons, Defendant’s motion (Mot., ECF

No. 19) is GRANTED.        The Clerk of the Court is directed to close

the case.

                                              SO ORDERED.


                                              /s/_JOANNA SEYBERT    __
                                              Joanna Seybert, U.S.D.J.
Dated: August   17 , 2021
       Central Islip, New York




                                        19
